Exhibit 21 Subsidiaries of the Registrant Pulse Electronics Corporation, which has no parent, has the following significant subsidiaries: Name Incorporation Percent Owned AMI Doduco, Inc. Pennsylvania 100% Boothbay Pte. Ltd. Singapore 100% CST Electronics Co., Ltd. Hong Kong 100% Dongguan Pulse Electronics Co., Ltd. People’s Republic of China 100% Full Rich (Ning Bo) Electronic Co., Ltd. People’s Republic of China 100% Full Rise Electronics Co. Ltd. Taiwan 79% Maxtop Profits Limited Taiwan 79% Maxtop (Ning Bo) Telecom Electronic Co. Ltd. (PRC) People’s Republic of China 100% Mianyang Pulse Electronics Co., Ltd. People’s Republic of China 100% Pulse Components GmbH Germany 100% Pulse Components Ltd. Hong Kong 100% Pulse Denmark ApS Denmark 100% Pulse Electronics GmbH Germany 100% Pulse Electronics Korea YH South Korea 100% Pulse Electronics (Europe) Ltd. United Kingdom 100% Pulse Electronics (Singapore) Pte. Ltd. Singapore 100% Pulse Electronics, Inc. Delaware 100% Pulse Finland Oy Finland 100% Pulse HVT ApS Denmark 100% Pulse Italy S.r.l. Italy 100% Pulse Nederland BV Netherlands 100% Pulse (Suzhou) Wireless Products Co., Ltd. People’s Republic of China 100% Suining Pulse Electronics Co. Ltd. People’s Republic of China 100% Technitrol Delaware, Inc. Delaware 100% Technitrol Singapore Holdings Pte. Ltd. Singapore 100% TNL Singapore Components Holdings Pte. Ltd. Singapore 100%
